Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-23 are active in this application.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-38 of patent No. 10,599,988.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows: 
	        Instant Application				         10,599,988			
1. A method of operation in a computational system, the computational system comprising a quantum processor comprising a plurality of qubits and one or more coupling devices arranged to form a working graph for  e embedding a problem graph, the  computational system further comprising at least one non-quantum processor-based device, the method comprising: 
receiving a problem represented as a problem graph having a number of decision variables, the problem graph is at least one of larger than 
for each iteration of a number n of iterations where n is a positive integer: 
partitioning the problem graph into a first and a second sub-problem graph, the first sub-problem graph embeddable onto the working graph of the quantum processor; 
for the first sub-problem graph: 
embedding the first sub-problem graph onto the working graph, wherein embedding the first sub-problem graph onto the working graph comprises setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph; and 
causing a performing of at least one processing operation by the quantum processor to generate a first plurality of partial samples; for the second sub-problem graph: 
causing a performing of a least one processing operation by the non-quantum processor-based device to generate a second plurality of partial samples; and 
causing, by at least one controller, a performing of at least one processing operation on at least the first and the second plurality of partial samples by the non-quantum processor-based device to generate a plurality of complete samples.

2. The method of claim 1, wherein setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph includes setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph to zero.

3. The method of claim 1, wherein setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph includes setting a contribution of weights to a qubit bias at a boundary of the first sub-problem graph based at least in part on the second plurality of partial samples.


5. The method claim 1, wherein causing a performing of at least one processing operation by the quantum processor to generate a first plurality of partial samples includes causing a performing of a quantum annealing operation.

6. The method of claim 5, wherein causing a performing of a quantum annealing operation includes: determining an annealing offset; preparing the plurality of qubits in a determined final state; causing a performing by the quantum processor of a quantum annealing operation run in reverse from the final state to the annealing offset; and causing a performing by the quantum processor of a quantum annealing operation run forward from the annealing offset to the final state.

7. The method of claim 1, wherein causing a performing of at least one processing operation on at least the first and the second plurality of partial samples by the non-quantum processor-based device includes causing a mixing of the first and the second plurality of partial samples by the non-quantum processor-based device.

8. The method of claim 7, wherein causing a mixing of the first and the second plurality of partial samples by the non-quantum processor-based device includes causing a mixing of partial samples at one or more 

9. The method of claim 1, further comprising: for a sample of the plurality of complete samples, determining by the non-quantum processor-based device a probability based at least in part on a sample temperature, a Hamiltonian energy of the sample, and a mean Hamiltonian energy of a plurality of samples lying within a predetermined range of the sample temperature; and inserting by the non-quantum processor-based device the sample and the probability into a datastore.

10. The method of claim 9, further comprising: distributing a subset of high-energy samples to higher temperature levels; and distributing a subset of low-energy samples to lower temperature levels.

11. The method of claim 9, further comprising: adjusting the temperature of samples based at least in part on an annealing schedule.

12. The method of claim 11 wherein the adjusting the temperature of samples based at least in part on an annealing schedule includes lowering the temperature of samples based at least in part on an annealing schedule.

13. The method of claim 1 wherein a structure of at least one of the sub-problem graphs is different than a structure of the working graph.

14. The method of claim 1 wherein receiving a problem represented as a problem graph comprises receiving a problem represented as a problem graph having a non-bipartite graph structure, and the working graph has a bipartite graph structure.

15. The method of claim 1 wherein receiving a problem represented as a problem graph 

16. The method of claim 1 further comprising: causing, by at least one controller, a performing of at least one post-processing operation on the plurality of complete samples by the at least one non-quantum processor-based device to generate a set of post-processing results based on the problem graph.

17. The method of claim 16, wherein the partitioning the problem graph, the embedding the first sub-problem graph and the causing a performing of at least one processing operation by the quantum processor to generate a first plurality of partial samples, the causing a performing of a least one processing operation by the non-quantum processor-based device to generate a second plurality of partial samples, the causing, by at least one controller, a performing of at least one processing operation on at least the first and the second plurality of partial samples by the non-quantum processor-based device to generate a plurality of complete samples, and the causing, by at least one controller, a performing of at least one post-processing operation on the plurality of complete samples by the at least one non-quantum processor-based device to generate a set of post-processing results based on the problem graph are concurrent operations.

18. The method of claim 16 wherein causing a performing of at least one post-processing operation by at least one non-quantum processor-based device includes causing a performing of at least one of: a majority voting post-processing operation, a greedy descent post-processing operation, a variable clamping post-processing operation, a variable branching post-processing operation, a local field voting post-processing operation, a local 

19. The method of claim 1, wherein the partitioning the problem graph, the embedding the first sub-problem graph and the causing a performing of at least one processing operation by the quantum processor to generate a first plurality of partial samples, the causing a performing of a least one processing operation by the non-quantum processor-based device to generate a second plurality of partial samples, and the causing, by at least one controller, a performing of at least one processing operation on at least the first and the second plurality of partial samples by the non-quantum processor-based device to generate a plurality of complete samples are concurrent operations.

20. A computational system, comprising: at least one quantum processor comprising a plurality of qubits and one or more coupling devices arranged to form a working graph for embedding a problem graph; at least one non-quantum post-processing processor-based device; at least one processor-based controller communicatively coupled to the at least one quantum processor and the at least one non-quantum post-processing processor-based device, in operation the at least one processor-based controller: receives a problem represented as a problem graph having a number of decision variables, the problem graph is at least one of larger than the working graph or has a connectivity that is higher than a connectivity of the working graph; generates one or more solutions by: for each iteration of a number n of iterations where n is a positive integer: partitions the problem graph into a first and a second sub-problem graph, the first sub-problem graph embeddable onto the working graph of the quantum processor; for 

21. The computational system of claim 20 wherein the working graph is a graph minor of the problem graph.

22. The computational system of claim 20, wherein the quantum processor comprises a superconducting quantum processor.

23. The computational system of claim 22 wherein the plurality of qubits in the superconducting quantum processor comprises a plurality of superconducting flux qubits.

receiving a problem represented as a problem graph having a number of decision variables, the problem graph is at least one of larger than 
for a number of iterations i to a number n where n is a positive integer: 
partitioning the problem graph into a plurality of sub-problem graphs, each sub-problem graph embeddable onto the working graph of the quantum processor;  
for each of the sub-problem graphs: embedding the sub-problem graph onto the 
working graph; and 
causing a performing of at least one processing operation by the quantum processor to generate a plurality of samples as potential solutions; and 
causing, by at least one controller, a performing of at least one post-processing operation on the plurality of samples by the at least one non-quantum processor-based device to generate a set of post-processing results;  wherein, for each of the sub-problem graphs, embedding the sub-problem graph onto the working graph comprises setting weights at the boundary of the working graph based at least in part on known information regarding sub-problem graphs which are adjacent the sub-problem graph which is being embedded. 
 


2. The method of claim 1, further comprising: determining whether to further process the results to obtain improved results based at least in part on the set of post-processing results; 
upon determining to further process the results based at least in part on the set of post-processing results, the i.sup.th iteration further comprising: providing the set of post processing results as inputs to the quantum processor;  and initiating an (i+1).sup.th iteration. 
 

 
4. The method of claim 1 wherein a structure of at least one of the sub-problem graphs is different than a structure of the working graph. 
 
5. The method of claim 1, further comprising: prior to partitioning the problem graph into a plurality of sub-problem graphs: 
providing the problem graph to the at least one non-quantum processor-based device; and causing, by at least one controller, a performing of at least one pre-processing operation on the plurality of samples by the at least one non-quantum processor-based device to generate a set of pre-processing results. 
 
6. The method of claim 1 wherein receiving a problem represented as a problem graph comprises receiving a problem represented as a problem graph having a K5,5bipartite graph structure, and the working graph has a K.sub.4,4 bipartite graph structure. 
 
7. The method of claim 1 wherein receiving a problem represented as a problem graph comprises receiving a problem represented as a problem graph having a non-bipartite graph structure, and the working graph has a bipartite graph structure. 
 
8. The method of claim 1 wherein receiving a problem represented as a problem graph comprises receiving a problem represented as a problem graph, and the working graph is a graph minor of the problem graph. 
 
9. The method of claim 1 wherein determining whether to further process the results based at least in part on the set of post-processing 
 
10. The method of claim 1 wherein determining whether to further process the results based at least in part on the set of post-processing results includes comparing the number of iterations performed to a defined limit. 
 
11. The method of claim 1 wherein causing a performing of at least one post-processing operation by at the least one non-quantum processor-based device includes causing the performing of the at least one post-processing 
operation by at least one of a microprocessor, a digital signal processor (DSP), a graphical processing unit (GPU), a field programmable gate array (FPGA), and an Application Specific Integrated Circuit (ASIC). 
 
12. The method of claim 1 wherein causing a performing of at least one post-processing operation by at least one non-quantum processor-based device includes causing a performing of at least one of: a majority voting post-processing operation, a greedy descent post-processing operation, a variable clamping post-processing operation, a variable branching post-processing operation, a local field voting post-processing operation, a local search to find a local minimum post-processing operation, a Markov Chain Monte Carlo simulation at a fixed temperature post-processing operation, and a Metropolis sampling post-processing operation. 
 
13. The method of claim 1 further comprising: sending one or more results from the set of post-processing results to a user by at least one component of the computational system. 

14. A method of operation in a computational system, the computational system comprising a quantum processor comprising a plurality of qubits and one or more coupling devices 
problem graph is at least one of larger than the working graph or has a connectivity that is higher than a connectivity of the working graph; generating one or more solutions by: embedding a portion of the problem graph 
onto the working graph; causing a performing of at least one processing operation by the quantum processor to generate one or more samples as potential solutions based on the working graph; and causing, by at least one controller, a performing of at least one post-processing operation on the one or more 
samples by the at least one non-quantum processor-based device to generate a set of post-processing results based on the problem graph;  for a number of iterations i to a number n where n is a positive integer, generating one or more solutions;  for each iteration, subsequent to causing a performing of at least one processing operation by the quantum processor to generate one or more 
samples as potential solutions, identifying at least one portion of the problem graph which is not represented by the working graph;  causing a performing of at least one intermediate-processing operation on the one or more samples by the at least one non-quantum processor-based device to generate a set of intermediate-processing results, the set of intermediate-processing results providing one or more initial estimates for the at least one portion of the problem graph which is not represented by the working graph;  determining whether to further process the results to obtain improved results based at 
least in part on the set of post-processing results; upon determining to further process the results based at least in part on the set of 

 
15. The method of claim 14 wherein receiving a problem represented as a problem graph comprises receiving a problem represented as a problem graph, and the working graph is a graph minor of the problem graph. 

16. The method of claim 14 wherein causing a performing of at least one post-processing operation comprises causing the non-quantum processor-based device to implement a low-treewidth large neighborhood local search operation on the plurality of samples. 
 
17. The method of claim 14 wherein the working graph comprises a plurality of unit cells arranged in a grid of M rows of unit cells and N columns of unit cells, each of the unit cells comprising a plurality of qubits, the method further comprising: expanding the working graph by at least one of: a row of unit cells or a column of unit cells. 
 
18. The method of claim 17 wherein expanding the working graph comprises expanding the working graph by at least one row of unit cells and at least one column of unit cells. 
 
19. The method of claim 14 wherein receiving a problem represented as a problem graph comprises receiving a problem represented as a problem graph, the working graph is a subset of an ideal hardware graph of the quantum processor, and the problem is represented on the ideal hardware graph of the quantum processor. 
 
20. A computational system, comprising: at least one quantum processor comprising a plurality of qubits and one or more coupling 
number of iterations i to a number n where n is a positive integer: partitions the problem graph into a plurality of sub-problem graphs, each sub-problem graph embeddable onto the working graph of the quantum processor; for each of the sub-problem graphs: embeds the sub-problem graph onto the working graph;  
and causes a performing of at least one processing operation by the quantum processor to generate a plurality of samples as potential solutions; and causes a performing of at least one post-processing operation on the plurality of samples by the at least one non-quantum processor-based device to generate a 
set of post-processing results; wherein, for each of the sub-problem graphs, the at least one processor-based controller sets weights at the boundary of the working graph based at least in part on known information regarding sub-problem graphs which are adjacent the sub-problem graph which is being embedded. 
 
21. The computational system of claim 20, wherein the at least one processor-based controller: determines whether to further process the results to obtain improved results based at least in part on the set of post-processing results; upon a determination to further process the results based at least in 
part on the set of post-processing results, the at least one processor-based controller: provides the set of post processing results as 
 
22. The computational system of claim 20 the at least one processor-based controller: causes the non-quantum processor-based device to implement a low-treewidth large eighborhood local search operation on the plurality of samples. 
 
23. The computational system of claim 20 wherein the structure of at least one of the sub-problem graphs is different than the structure of the working graph. 
 
24. The computational system of claim 20 wherein the at least one processor-based controller: prior to partitioning the problem graph into a plurality of sub-problem graphs: provides the problem graph to the non-quantum processor-based device  and causes a performing of at least one pre-processing operation on the plurality of samples by the at least one non-quantum processor-based device to generate a set of pre-processing results. 
 
25. The computational system of claim 20 wherein the working graph has a K.sub.4,4 bipartite graph structure and the problem graph has a K.sub.5,5 bipartite graph structure. 
 
26. The computational system of claim 20 wherein the working graph has a bipartite graph structure and the problem graph has a non-bipartite graph structure. 
 
27. The computational system of claim 20 wherein the working graph is a graph minor of the problem graph. 
 
28. The computational system of claim 20 wherein the at least one processor-based controller: compares a result to a determined satisfaction condition to determine whether to 
 
29. The computational system of claim 20 wherein the at least one processor-based controller: compares the number of iterations performed to a determined limit to determine whether to further process the results based at least in part on the set of post-processing results. 
 
30. The computational system of claim 20 wherein the at least one non-quantum processor-based device includes at least one of a microprocessor, a digital signal processor (DSP), a graphical processing unit (GPU), a field programmable gate array (FPGA), and an Application Specific Integrated Circuit 
(ASIC). 
 
 31. The computational system of claim 20 wherein the at least one processor-based controller: causes a performing of at least one of: a majority voting post-processing operation, a greedy descent post-processing operation, a variable clamping post-processing operation, a variable branching post-processing operation, a local field voting post-processing operation, a local search to find a local minimum post-processing operation, a Markov Chain Monte Carlo simulation at a fixed temperature post-processing operation, and a Metropolis sampling post-processing operation. 
 
 32. The computational system of claim 20, further comprising: a server, communicatively coupled to the quantum processor, wherein in operation the processor-based controller causes the server to send one or more results from the set of post-processing results to a user. 
 
 33. A computational system, comprising: at least one quantum processor comprising a plurality of qubits and one or more coupling 
represented as a problem graph having a number of decision variables, the problem graph is at least one of larger than the working graph or has a connectivity that is higher than a connectivity of the working graph;  generating one or more solutions by: embedding a portion of the problem graph 
onto the working graph; causing a performing of at least one processing operation by the quantum processor to generate one or more samples as potential solutions based on the working graph; and causing, by at least one controller, a performing of at least one post-processing operation on the one or more 
samples by the at least one non-quantum processor-based device to generate a set of post-processing results based on the problem graph;  for a number of iterations i to a number n where n is a positive integer generates one or more solutions;  for each iteration, subsequent to causing a solver to be executed by the quantum processor to generate a plurality of samples as potential 
solutions, the at least one processor-based controller: identifies at least one portion of the problem graph which is not represented by the working graph; causes a performing of at least one intermediate-processing operation on the 
plurality of samples by the at least one non-quantum processor-based device to generate a set of intermediate-processing results, the set of intermediate-processing results providing initial estimates for the at least one portion of the problem graph which is not represented by the working graph; determines whether to further process the results to obtain improved results based at least in part on the set of post-
the set of post processing results as inputs to the quantum processor;  and initiating an (i+1).sup.th iteration. 
 
 34. The computational system of claim 33 wherein the working graph is a graph minor of the problem graph. 
 
 35. The computational system of claim 33 wherein the at least one processor-based controller: causes the non-quantum processor-based device to implement a low-treewidth large neighborhood local search operation on the plurality of samples. 
 
36. The computational system of claim 33 wherein the working graph comprises a plurality of unit cells arranged in a grid of M rows of unit cells and N columns of unit cells, each of the unit cells comprising a plurality of 
qubits, and in operation the at least one processor-based controller: expands the working graph by at least one of: a row of unit cells or a column of unit cells. 
 
37.  The computational system of claim 36 wherein the at least one processor-based controller: expands the working graph by at least one row of unit cells and at least one column of unit cells. 
 
38.  The computational system of claim 33 wherein the working graph is a subset of an ideal hardware graph of the quantum processor, and the problem is represented by the ideal hardware graph of the quantum processor.


	Claims 1-23 of the instant application recite broader and similar version of claims 1-38 of patent No. 10,599,988.  It is always obvious to broaden a claimed invention because the broaden 
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct over patent No. 10,599,988 and as such are unpatentable over obvious-type double patenting.  

Allowable Subject Matter
5.	Claims 1-23 would be allowable if overcome the double patenting rejection as addressed above.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153